DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending in the instant application. Claims 1-10 are rejected. 
Information Disclosure Statement
	The information disclosure statement filed on March 28, 2019 has been considered and a signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0275978 A1 in view of Sturesson et al. (International Journal of Pharmaceutics, 89 (1993) 235-244). 
US 2007/0275978 A1 discloses a pharmaceutical composition comprising an antagonist, such as timolol (see claim 6), for treating rosacea (see claim 1) wherein the composition comprises an oil phase and can be a gel, lotion or a cream applied topically (see [0055]-[0057]). Also disclosed are compositions comprising an active phase containing (expressed as weight percentages): 0 to 90%, preferentially 5% to 25% and especially 10% to 20% of water (see [0058]-[0059]). 
US 2007/0275978 A1 does not specifically disclose an example of a pharmaceutical composition comprising timolol nor does it disclose using timolol maleate in a pharmaceutical composition.
Sturesson et al. discloses microspheres comprising timolol maleate which are suitable for topical use (see abstract) but does not disclose using these for the treatment of rosacea. 
Since it is well known in the pharmaceutical art that a pharmaceutically active compound can usually be substituted by its pharmaceutically active salt and that timolol maleate is a commonly used salt of timolol, it would have been obvious to one of ordinary skill in the art through routine experimentation to arrive at a pharmaceutical composition and the methods for treating rosacea in a patient of the instant claims in prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626